MEMORANDUM **
John Griffin Headrick, a Washington State prisoner, appeals pro se the district court’s dismissal of his action alleging that prison officials violated his due process rights by requiring him to contribute money towards his prison health services. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal under the screening provisions of the Prison Litigation Reform Act. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm.
The district court properly dismissed this action for failure to state a claim, because Headrick failed to allege that he was denied healthcare due to his inability to pay the prison’s fee. See Shapley v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 408 (9th Cir.1985) (per curiam).
Headrick’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.